Exhibit 10.1

 

EXECUTION VERSION

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”) dated as of
July 23, 2013, among Walter Energy, Inc., a Delaware corporation, Western Coal
ULC, an unlimited liability corporation existing under the laws of the Canadian
province of British Columbia, Walter Energy Canada Holdings, Inc., a corporation
existing under the laws of the Canadian province of British Columbia (together
with Walter Energy, Inc. and Western Coal ULC, collectively, the “Borrowers”),
the Subsidiary Guarantors party hereto, the Lenders party hereto from time to
time and Morgan Stanley Senior Funding, Inc., as Administrative Agent.  Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
herein shall have the respective meanings provided to such terms in the Credit
Agreement referred to below.

 

W I T N E S S E T H :

 

WHEREAS, the Borrowers, the Lenders and Morgan Stanley Senior Funding, Inc., as
Administrative Agent are parties to that certain Credit Agreement, dated as of
April 1, 2011 (as amended by the First Amendment to Credit Agreement dated as of
January 20, 2012, as further amended by the Second Amendment to Credit Agreement
dated as of August 16, 2012, as further amended by the Third Amendment to Credit
Agreement dated as of October 29, 2012, as further amended by the Fourth
Amendment to Credit Agreement dated as of  March 21, 2013, and as further
amended, modified and/or supplemented to, but not including, the date hereof,
the “Credit Agreement”);

 

WHEREAS, Walter Energy, Inc., the U.S. Subsidiary Guarantors party thereto from
time to time and Morgan Stanley Senior Funding, Inc., as Collateral Agent are
parties to that certain U.S. Guaranty and Collateral Agreement, dated as of
April 1, 2011 (as amended, modified and/or supplemented to, but not including,
the date hereof, the “U.S. Guaranty and Collateral Agreement”); and

 

WHEREAS, subject to the terms and conditions of this Fifth Amendment, the
parties hereto wish to amend the Credit Agreement and the U.S. Guaranty and
Collateral Agreement as herein provided;

 

NOW, THEREFORE, it is agreed:

 

I.                                        Amendments and Modifications to Credit
Agreement.

 

1.              The definition of “Applicable Margin” appearing in Section 1.01
of the Credit Agreement is hereby replaced in its entirety with the following:

 

““Applicable Margin” shall mean (I) prior to the Fifth Amendment Effective Date,
with respect to the A Term Loans, B Term Loans, Revolving Loans and Swingline
Loans, the applicable rates set forth in the definition of “Applicable Margin”
without giving effect to the Fifth Amendment and (II) thereafter, a percentage
per annum initially equal to:

 

(i)                                     in the case of A Term Loans maintained
as (A) Base Rate Loans, 4.50%, and (B) LIBOR Loans, 5.50%;

 

(ii)                                  in the case of B Term Loans maintained as
(A) Base Rate Loans, 4.75% and (B) LIBOR Loans, 5.75%;

 

--------------------------------------------------------------------------------


 

(iii)                               in the case of Revolving Loans maintained as
(A) Base Rate Loans, 4.50% (B) LIBOR Loans, 5.50%, (C) Canadian Prime Rate
Loans, 4.50% and (D) Canadian CDOR Rate Loans, 5.50%; and

 

(iv)                              in the case of Swingline Loans, maintained as
(A) Base Rate Loans, 4.50% and (B) Canadian Prime Rate Loans, 4.50%.

 

From and after each day of delivery of any certificate delivered in accordance
with the first sentence of the following paragraph indicating an entitlement to
a different margin for any Revolving Loans or Swingline Loans than that
described in the immediately preceding sentence (each, a “Start Date”) to and
including the applicable End Date described below, the Applicable Margins for
such Tranches of Loans (hereinafter, the “Adjustable Applicable Margins”) shall
be those set forth below opposite the Total Leverage Ratio indicated to have
been achieved in any certificate delivered in accordance with the following
sentence:

 

Total Leverage Ratio

 

Revolving
Loan LIBOR
Margin

 

Revolving Loan and
Swingline Loan
Base Rate Margin

 

Revolving
Loan CDOR Rate
Margin

 

Revolving
Loan and Swingline
Loan Canadian
Prime Rate Margin

 

 

 

 

 

 

 

 

 

 

 

Greater than 4.50 to 1.00

 

5.50

%

4.50

%

5.50

%

4.50

%

Greater than 3.75 to 1.00 but less than or equal to 4.50 to 1.00

 

5.25

%

4.25

%

5.25

%

4.25

%

Greater than 3.00 to 1.00 but less than or equal to 3.75 to 1.00

 

5.00

%

4.00

%

5.00

%

4.00

%

Greater than 2.50 to 1.00 but less than or equal to 3.00 to 1.00

 

4.75

%

3.75

%

4.75

%

3.75

%

Less than or equal to 2.50 to 1.00

 

4.50

%

3.50

%

4.50

%

3.50

%

 

The Total Leverage Ratio used in a determination of Adjustable Applicable
Margins shall be determined based on the delivery of a certificate of the U.S.
Borrower (each, a “Quarterly Pricing Certificate”) by an Authorized Officer of
the U.S. Borrower to the Administrative Agent (with a copy to be sent by the
Administrative Agent to each Lender), within 45 days of the last day of any
Fiscal Quarter of the U.S. Borrower, and within 90 days of the last day of the
Fiscal Year which certificate shall set forth the calculation of the Total
Leverage Ratio as at the last day of the Test Period ended immediately prior to
the relevant Start Date.  The Adjustable Applicable Margins so determined shall
apply, except as set forth in the succeeding sentence, from the relevant Start
Date to the date on which the next certificate is delivered to the
Administrative Agent (such date, the “End Date”).  Notwithstanding anything to
the contrary contained above in this definition, the Adjustable Applicable
Margins shall be the highest adjustable applicable margins set forth in the
chart above for the respective Tranche at all times during which there shall
exist any Event of Default.

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Total
Leverage Ratio set forth in any Quarterly Pricing Certificate delivered for any
period is inaccurate for any reason and the result thereof is that the Lenders
received interest or fees for any period based on an Applicable Margin that is
less than that which would have been applicable had the Total Leverage Ratio
been accurately determined, then, for all purposes of this Agreement, the
“Applicable Margin” for any day occurring within the period covered by such
Quarterly Pricing Certificate shall retroactively

 

2

--------------------------------------------------------------------------------


 

be deemed to be the relevant percentage as based upon the accurately determined
Total Leverage Ratio for such period, and any shortfall in the interest or fees
theretofore paid by the Borrowers for the relevant period pursuant to Sections
2.08(a) and (b) and 4.01(b) as a result of the miscalculation of the Total
Leverage Ratio shall be deemed to be (and shall be) due and payable under the
relevant provisions of Section 2.08(a) or (b) or Section 4.01(b), as applicable,
at the time the interest or fees for such period were required to be paid
pursuant to said Section on the same basis as if the Total Leverage Ratio had
been accurately set forth in such Quarterly Pricing Certificate (and shall
remain due and payable until paid in full, together with all amounts owing under
Section 2.08(d), in accordance with the terms of this Agreement).”

 

2.              The definition of “Senior Secured Leverage Ratio” appearing in
Section 1.01 of the Credit Agreement is hereby amended by inserting the
following text immediately preceding the text “to (y)” appearing therein:

 

“in an aggregate amount not to exceed $240,000,000 plus the Current Portion of
any Indebtedness outstanding on such date”.

 

3.              The definition of “Total Leverage Ratio” appearing in
Section 1.01 of the Credit Agreement is hereby amended by inserting the
following text immediately preceding the text “to (y)” appearing therein:

 

“in an aggregate amount not to exceed $240,000,000 plus the Current Portion of
any Indebtedness outstanding on such date”.

 

4.              Clause (y) of the definition of “Unrestricted” appearing in
Section 1.01 of the Credit Agreement is hereby replaced in its entirety with the
following “Liens permitted by Sections 10.01(i), (iv), (xvii) and (xxvi)”.

 

5.              Section 1.01 of the Credit Agreement is hereby amended by
inserting in the appropriate alphabetical order the following new definitions:

 

“Aggregate Unutilized Revolving Loan Commitment” shall mean the Revolving Loan
Commitment at such time less the sum of (i) the aggregate outstanding principal
amount of all Revolving Loans at such time and (ii) the Letter of Credit
Outstandings at such time.

 

“Current Portion” shall mean, with respect to any Indebtedness, as of any date,
that portion of such Indebtedness that is due and payable within thirteen
months.

 

“Fifth Amendment” shall mean that certain Fifth Amendment to this Agreement,
dated as of July 23, 2013, by and among, the Borrowers, the Subsidiary
Guarantors party thereto, the Lenders party thereto and the Administrative
Agent.”

 

“Fifth Amendment Effective Date” shall have the meaning provided in the Fifth
Amendment.”

 

6.              Section 4.01(f) of the Credit Agreement is hereby restated in
its entirety as follows:

 

“(f)           At the time of (x) any voluntary prepayment of B Term Loans
pursuant to Section 5.01(a), (y) any mandatory repayment of B Term Loans
required pursuant to Section 5.02(c)(z) and/or (z) any amendment of this
Agreement resulting in a Repricing Event, in each case prior to the eighteen
month anniversary of the Fifth Amendment Effective Date, the U.S.

 

3

--------------------------------------------------------------------------------


 

Borrower agrees to pay to the Administrative Agent, for the ratable account of
each Lender with B Term Loans (including, with respect to clause (z) above, each
Lender that withholds its consent to such Repricing Event and is replaced as a
Replaced Lender under Section 2.13), a prepayment fee (I) in the case of clauses
(x) and (y) above, on the principal amount so prepaid or repaid and (II) in the
case of clause (z), on the principal amount of such B Term Loans outstanding
immediately prior to such amendment, in each case, equal to as follows:

 

(A)                               2.0%, if such prepayment, repayment or
amendment occurs on or after the Fifth Amendment Effective but on or prior to
the six month anniversary of the Fifth Amendment Effective Date; and

 

(B)                               1.0% if such prepayment, repayment or
amendment occurs after the six month anniversary of the Fifth Amendment
Effective Date but prior to the eighteen month anniversary of the Fifth
Amendment Effective Date.

 

Such prepayment fees shall be earned, due and payable upon the date of the
(x) prepayment or repayment or (y) the effectiveness of the amendment, as
applicable.”

 

7.              Section 5.01(a) of the Credit Agreement is hereby amended by
replacing sub-clause (vi) appearing therein in its entirety with the following:

 

“(vi) any prepayment of B Term Loans made during the period commencing on the
Fifth Amendment Effective Date and ending on the date occurring eighteen months
following the Fifth Amendment Effective Date shall be accompanied by the payment
of the fee described in Section 4.01(f).”.

 

8.              Section 5.02(c) of the Credit Agreement is hereby amended by
(1) deleting the text “and/or” appearing immediately prior to the text “(y)”
appearing there in and inserting the text “,” in lieu thereof and (2) inserting
the following new text immediately after the text “respective incurrence of
Indebtedness” appearing in clause (y) of such Section:

 

“ and/or (z) any issuance or incurrence by the U.S. Borrower or any of its
Subsidiaries of Indebtedness pursuant to Section 10.04(xviii), an amount equal
to 100% of the Net Cash Proceeds of the respective incurrence or issuance of
Indebtedness; provided, that the mandatory repayment requirement set forth in
this clause (z) shall not apply to the first $250,000,000 of such Indebtedness
incurred by the U.S. Borrower and its Subsidiaries pursuant to
Section 10.04(xviii) after the Fifth Amendment Effective Date”

 

9.              Section 10.02 of the Credit Agreement is hereby amended by
(1) deleting the text “and” appearing immediately after clause (xix) thereof,
(2) deleting the period appearing immediately after clause (xx) thereof and
inserting “;and” lieu thereof and (3) inserting the following text :

 

“(xxi) the U.S. Borrower and its Subsidiaries may sell assets to charitable or
not for profit institutions; provided that the aggregate consideration for all
Dispositions made pursuant to this clause (xxi) shall not exceed $2,000,000
since the Effective Date.”

 

10.       Section 10.03(iv) of the Credit Agreement is hereby replaced in its
entirety with the following:

 

“(iv)                        the U.S. Borrower may pay cash Dividends on the
U.S. Borrower Common Stock at the end of each Fiscal Quarter in an aggregate
amount not to exceed (x) if the Senior Secured

 

4

--------------------------------------------------------------------------------


 

Leverage Ratio is greater than 4.50:1.00 for the Test Period most recently ended
for which financial statements have been delivered to the Lenders pursuant to
Section 9.01(a) or (b), as applicable, the lesser of (I) $0.01 per each share of
the U.S. Borrower’s Common Stock issued and outstanding at such time and
(II) $35,000,000 less the aggregate amount of cash Dividends paid pursuant to
this Section 10.03(iv) during the Fiscal Year of which such Fiscal Quarter is a
part and (y) if the Senior Secured Leverage Ratio is less than or equal to
4.50:1.00 for the Test Period most recently ended for which financial statements
have been delivered to the Lenders pursuant to Section 9.01(a) or (b), as
applicable, $35,000,000 less the aggregate amount of cash Dividends paid
pursuant to this Section 10.03(iv) during the Fiscal Year of which such Fiscal
Quarter is a part; provided that, in each case, no Default or Event of Default
then exists or would result therefrom;”

 

11.  Section 10.04(xviii) of the Credit Agreement is hereby replaced in its
entirety with the following:

 

“(xviii)  so long as no Default or Event of Default then exists or would result
therefrom, additional unsecured Indebtedness incurred by the U.S. Borrower and
its Subsidiaries; provided that the aggregate amount of Indebtedness incurred
pursuant to this Section 10.04(xviii) in excess of $250,000,000 shall be subject
to the prepayment requirement set forth in Section 5.02(c);”

 

12.  Section 10.07 of the Credit Agreement is hereby restated in its entirety as
follows:

 

“10.07.   Interest Expense Coverage Ratio.  Commencing with the Fiscal Quarter
ending March 31, 2015, the U.S. Borrower will not permit the Interest Expense
Coverage Ratio for any Test Period ending on the last day of a Fiscal Quarter of
the U.S. Borrower set forth below to be less than the ratio set forth opposite
such Fiscal Quarter below:

 

Fiscal Quarter Ending 

 

Ratio

 

March 31, 2015

 

1.25:1.00

 

June 30, 2015

 

1.50:1.00

 

September 30, 2015

 

2.00:1.00

 

December 31, 2015

 

2.00:1.00

 

March 31, 2016 and each Fiscal Quarter ending thereafter

 

2.50:1.00

 

 

13.  Section 10.08 of the Credit Agreement is hereby restated in its entirety as
follows:

 

“10.08.   Senior Secured Leverage Ratio.  Commencing with Fiscal Quarter ending
June 30, 2014, the U.S. Borrower will not permit the Senior Secured Leverage
Ratio as of the last day of any Fiscal Quarter set forth below to be greater
than the ratio set forth opposite such Fiscal Quarter below:

 

Fiscal Quarter Ending 

 

Ratio

 

June 30, 2014

 

8.00:1.00

 

September 30, 2014

 

7.50:1.00

 

December 31, 2014

 

6.50:1.00

 

March 31, 2015

 

5.50:1.00

 

June 30, 2015

 

5.00:1.00

 

September 30, 2015

 

4.50:1.00

 

December 31, 2015 and each Fiscal Quarter ending thereafter

 

3.75:1.00

 

 

5

--------------------------------------------------------------------------------


 

14.  Section 10 of the Credit Agreement is hereby amended by inserting the
following new Section 10.11 to the end thereof:

 

“10.11.   Minimum Liquidity Requirement.  The U.S. Borrower shall not permit
(i) at the end of any Fiscal Quarter on or prior to June 30, 2014, the sum of
(x) the Aggregate Unutilized Revolving Loan Commitment and (y) the aggregate
amount of Unrestricted cash and Cash Equivalents of the U.S. Borrower and its
Subsidiaries to be less than $225,000,000 and (ii) at the end of any Fiscal
Quarter after June 30, 2014, at any time the Senior Secured Leverage Ratio is
greater than 5.50:1.00 for the Test Period most recently ended for which
financial statements have been delivered to the Lenders pursuant to
Section 9.01(a) or (b), as applicable, the sum of (x) the Aggregate Unutilized
Revolving Loan Commitment and (y) the aggregate amount of Unrestricted cash and
Cash Equivalents of the U.S. Borrower and its Subsidiaries to be less than
$225,000,000.”

 

15.  Section 10 of the Credit Agreement is hereby amended by inserting the
following new Section 10.12 to the end thereof:

 

“10.12.   Capital Expenditures.  (a) The U.S. Borrower and its Subsidiaries will
not make any Capital Expenditures during the Fiscal Year ending December 31,
2013 and the Fiscal Year ending December 31, 2014, in excess of (x) with respect
to the Fiscal Year ending December 31, 2013, $175,000,000 and (y) with respect
to the Fiscal Year ending December 31, 2014, $200,000,000.

 

(b)           In addition to the foregoing, in the event that the amount of
Capital Expenditures permitted to be made by the U.S. Borrower pursuant to
clause (a) above (before giving effect to any increase in such permitted Capital
Expenditure amount pursuant to this clause (b)) is greater than the amount of
Capital Expenditures actually made by the U.S. Borrower during such Fiscal Year,
the lesser of (x) such excess and (y) $20,000,000 may be carried forward and
utilized to make Capital Expenditures in the immediately succeeding Fiscal
Year.”

 

II.        Amendments to U.S. Guaranty and Collateral Agreement.

 

1.     The definition of “Obligations” contained in Section 1.02 of the U.S.
Guaranty and Collateral Agreement is hereby amended by inserting the following
new text immediately after the text ““Other Obligations”” appearing therein:

 

“, provided, that in no circumstances shall Excluded Swap Obligations constitute
such Other Obligations”.

 

2.     Section 1.02 of the U.S. Guaranty and Collateral Agreement is hereby
amended by inserting in the appropriate alphabetical order the following new
definitions:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

6

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” means,  with  respect  to  any  Guarantor,  (a) any 
Swap Obligation  if, and to the extent that, all or a portion of the Guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order  of   the 
Commodity  Futures  Trading  Commission   (or  the   application   or   official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor or the grant of such security interest becomes effective with
respect to such Swap Obligation and (b) any other Swap Obligation (i) to the
extent all or a portion of the Guaranty of such Guarantor of, or the grant by
such Guarantor of a security interest to secure, such Swap Obligation (or any
Guaranty thereof) is or becomes illegal under applicable law and (ii) such Swap
Obligation is designated as an “Excluded Swap Obligation” of such Guarantor as
specified in any agreement between the relevant Loan Parties and counterparty
applicable to such Swap Obligations. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor  that at the time the relevant Guaranty or grant of the  relevant Lien
becomes effective with respect to such Swap Obligation, has total assets
exceeding $10,000,000 or otherwise constitutes an “eligible  contract
participant” under the Commodity Exchange Act or any regulations promulgated 
thereunder and can cause another person to qualify as an “eligible contract
participant” at such  time by entering into an agreement under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

3.     Article II of the U.S. Guaranty and Collateral Agreement is hereby
amended by adding the following new Section 2.07 to the end thereof:

 

“2.07. Cross-Guaranty. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2.07 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.07, or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Termination Date. Each Qualified ECP Guarantor
intends that this Section 2.07 constitute, and this Section 2.07 shall be deemed
to constitute, an “agreement” for the benefit of each other Grantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

 

III.      Miscellaneous Provisions.

 

1.     In order to induce the Lenders to enter into this Fifth Amendment, the
Borrowers hereby represent and warrant that:

 

7

--------------------------------------------------------------------------------


 

(a)           no Default or Event of Default exists as of the Fifth Amendment
Effective Date (as defined below), both before and immediately after giving
effect to this Fifth Amendment; and

 

(b)           all of the representations and warranties contained in the Credit
Agreement and the other Credit Documents are true and correct in all material
respects on the Fifth Amendment Effective Date, both before and after giving
effect to this Fifth Amendment, with the same effect as though such
representations and warranties had been made on and as of the Fifth Amendment
Effective Date (it being understood and agreed that (x) any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date and
(y) any representation or warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on such date).

 

2.     This Fifth Amendment is limited precisely as written and shall not be
deemed to (i) be a waiver of or a consent to the modification of or deviation
from any other term or condition of the Credit Agreement, the U.S. Guaranty and
Collateral Agreement, any other Credit Documents or any of the other instruments
or agreements referred to therein or (ii) prejudice any right or rights which
any of the Lenders or the Administrative Agent now have or may have in the
future under or in connection with the Credit Agreement, the U.S. Guaranty and
Collateral Agreement, any other Credit Documents or any of the other instruments
or agreements referred to therein.

 

3.     By executing and delivering a counterpart hereof, the Borrowers and each
Subsidiary Guarantor hereby agrees that all Loans shall be guaranteed and
secured pursuant to and in accordance with the terms and provisions of each of
the U.S. Guaranty and Collateral Agreement (as amended herein) and the Canadian
Guaranty and Collateral Agreement and the other Security Documents in accordance
with the terms and provisions thereof.

 

4.     This Fifth Amendment may be executed in any number of counterparts
(including by way of facsimile or other electronic transmission) and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument.  A complete set of counterparts
shall be lodged with the Borrowers and the Administrative Agent.

 

5.     THIS FIFTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

 

6.     This Fifth Amendment shall become effective on the date (the “Fifth
Amendment Effective Date”) when each of the following conditions shall have been
satisfied:

 

(i)            no Default or Event of Default exists as of the Fifth Amendment
Effective Date, both before and immediately after giving effect to this Fifth
Amendment;

 

(ii)           all of the representations and warranties contained in the Credit
Agreement and the other Credit Documents are true and correct in all material
respects on the Fifth Amendment Effective Date, both before and after giving
effect to this Fifth Amendment, with the same effect as though such
representations and warranties had been made on and as of the Fifth Amendment
Effective Date (it being understood and agreed that (x) any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date and
(y) any representation or warranty that is qualified as

 

8

--------------------------------------------------------------------------------


 

to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date);

 

(iii)          the Borrowers and the Required Lenders shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered (including by way of facsimile or other electronic transmission) the
same to LendAmend LLC (facsimile number: 310-388-0370 / e-mail address:
WalterEnergy@lendamend.com / online submission at www.LendAmend.com); and

 

(iv)          the Borrowers shall have paid to the Administrative Agent (or its
applicable affiliate) all fees (other than the Amendment Fee (as defined below),
which shall be paid in accordance with Section 7 below), costs and expenses
(including, without limitation, reasonable legal fees and expenses) payable to
the Administrative Agent (or its applicable affiliate) to the extent then due.

 

7.     The Borrowers hereby agree that, so long as the Fifth Amendment Effective
Date occurs, they shall pay to the Administrative Agent on behalf of each Lender
which delivers to the Administrative Agent (or its counsel) an executed
counterpart hereof by 12:00 Noon (New York City time) on July 23, 2013 (or, if
later, on the Fifth Amendment Effective Date), a non-refundable cash fee (the
“Amendment Fee”) in Dollars in an amount equal to the sum of (x) 75.0 basis
points (0.75%) of the sum of the aggregate principal amount of such Lender’s A
Term Loans and the Revolving Loan Commitment of such Lender outstanding or in
effect, as applicable, as of the Fifth Amendment Effective Date and (y) 100.0
basis points (1.00%) of the aggregate principal amount of such Lender’s B Term
Loans outstanding as of the Fifth Amendment Effective Date.  The Amendment Fee
shall be paid by the Borrowers to the Administrative Agent for distribution to
the relevant Lenders not later than the Business Day following the Fifth
Amendment Effective Date.

 

8.     This Fifth Amendment shall constitute a “Credit Document” for purposes of
the Credit Agreement and the other Credit Documents.

 

9.     From and after the Fifth Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby.

 

*      *      *

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Fifth Amendment to be duly executed and delivered as of the date first above
written.

 

 

WALTER ENERGY, INC.

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Assistant Treasurer and Interim Treasurer

 

 

 

 

 

WESTERN COAL ULC

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

 

 

 

 

WALTER ENERGY CANADA HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

 

 

 

 

PINE VALLEY COAL LTD.

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

 

 

 

 

0541237 B.C. LTD.

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

[Signature Page to Fifth Amendment to Walter Energy Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WOLVERINE COAL ULC

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

 

 

 

 

WALTER ENERGY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

 

 

 

 

BLUE CREEK SALES, INC.

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

 

 

 

 

CLEARWATER ENERGY, INC.

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

 

 

 

 

HAMER PROPERTIES, INC.

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

 

 

 

 

J.W. WALTER, INC.

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

[Signature Page to Fifth Amendment to Walter Energy Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

J.W.I. HOLDINGS CORPORATION

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

 

 

 

 

JIM WALTER RESOURCES, INC.

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

 

 

 

 

LAND HOLDINGS CORPORATION

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

 

 

 

 

TAFT COAL SALES & ASSOCIATES, INC.

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

 

 

 

 

TUSCALOOSA RESOURCES, INC.

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

 

 

 

 

WALTER BLACK WARRIOR BASIN LLC

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

[Signature Page to Fifth Amendment to Walter Energy Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WALTER COKE, INC.

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

 

 

 

 

WALTER EXPLORATION & PRODUCTION LLC

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

 

 

 

 

WALTER LAND COMPANY

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

 

 

 

 

WALTER MINERALS, INC.

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

 

 

 

 

WALTER NATURAL GAS, LLC

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

 

 

 

 

WALTER CANADIAN COAL PARTNERSHIP,

 

by its managing partner, Walter Canadian Coal ULC

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

[Signature Page to Fifth Amendment to Walter Energy Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CAMBRIAN ENERGYBUILD HOLDINGS ULC

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

 

 

 

 

 

 

WILLOW CREEK COAL ULC

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

 

 

 

 

 

 

WILLOW CREEK COAL PARTNERSHIP,

 

by its managing partner, Willow Creek Coal ULC

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

 

 

 

 

 

 

WALTER CANADIAN COAL ULC

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

 

 

 

 

 

 

WOLVERINE COAL PARTNERSHIP,

 

by its managing partner, Wolverine Coal ULC

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

 

 

 

 

 

 

BRULE COAL ULC

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

[Signature Page to Fifth Amendment to Walter Energy Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Title:

Treasurer

 

 

 

 

 

 

 

BRULE COAL PARTNERSHIP,

 

by its managing partner, Brule Coal ULC

 

 

 

 

 

 

 

By:

/s/ Michael Griffin

 

Name:

Michael Griffin

 

Title:

Treasurer

 

[Signature Page to Fifth Amendment to Walter Energy Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and Collateral
Agent

 

 

 

 

 

By:

/s/ James R. Pearson

 

Name:

Robbie Pearson

 

Title:

Authorized Signatory

 

[Signature Page to Fifth Amendment to Walter Energy Credit Agreement]

 

--------------------------------------------------------------------------------